[J-35-2020 and J-36-2020]
                  IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


MOHD NASSER ALKASSMI,                     :   No. 16 MAP 2020
                                          :
                   Appellant              :   Appeal from the Order of the
                                          :   Commonwealth Court at No. 135
                                          :   MD 2020 dated March 6, 2020
             v.                           :
                                          :   SUBMITTED: March 13, 2020
                                          :
KATHY BOOCKVAR, PENNSYLVANIA              :
SECRETARY OF STATE AND JESSICA            :
MATHIS, DIRECTOR, BUREAU OF               :
ELECTIONS AND NOTARIES IN THEIR           :
OFFICIAL CAPACITY,                        :
                                          :
                   Appellees              :

KELLY ANN RICHARDSON WYATT,               :   No. 17 MAP 2020
                                          :
                   Appellant              :   Appeal from the Order of the
                                          :   Commonwealth Court at No. 137
                                          :   MD 2020 dated March 6, 2020
             v.                           :
                                          :   SUBMITTED: March 13, 2020
                                          :
KATHY BOOCKVAR, PENNSYLVANIA              :
SECRETARY OF STATE AND JESSICA            :
MATHIS, DIRECTOR, BUREAU OF               :
ELECTIONS AND NOTARIES IN THEIR           :
OFFICIAL CAPACITY,                        :
                                          :
                   Appellees              :


                                   ORDER


PER CURIAM
    AND NOW, this 17th day of March, 2020, the Order of the Commonwealth Court is

AFFIRMED.